Abatement Order filed September 30, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00697-CV
                                   ____________

      IN FORREST LOCKE AND SHERRI LEYENDECKER Relators



                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 432,609

                            ABATEMENT ORDER

      On September 9, 2016, relators Forrest Locke and Sherri Leyendecker filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Rory R. Olsen, presiding judge of Probate Court No. 3 of
Harris County, to set aside his August 23, 2016 order denying relators’ motion to
quash the prejudgment writ of garnishment in trial court cause number 432,609,
styled In re Estate of Cecil Wayne Clancy, Deceased.
      On September 29, 2016, the parties filed a joint motion to abate this original
proceeding through October 6, 2016, to allow the parties to continue settlement
negotiations. The joint motion to abate is GRANTED. Accordingly, we issue the
following order:

      The original proceeding is abated from the date of this order through October
6, 2016, at which time relators and real party in interest are directed to advise the
court of the status of the case. The original proceeding is treated as a closed case,
and removed from this court’s active docket. The original proceeding will be
reinstated on this court’s active docket when the parties file a motion to dismiss the
original proceeding or other dispositive motion. This court will also consider an
appropriate motion to reinstate the original proceeding, or the court may reinstate
the original proceeding on its own motion.

      It is so ORDERED.

                                   PER CURIAM